Exhibit FOR IMMEDIATE RELEASE 99 Wood Avenue South, Suite 311 Iselin, NJ08830 www.pharmoscorp.com Pharmos Corporation Announces Modification to Dextofisopam Trial Size Objectives Can Still Be Achieved Iselin, NJ, March 4, 2009Pharmos Corporation (Nasdaq: PARS) announced today that it has completed a reevaluation of the size of the Phase 2b Dextofisopam trial for Irritable Bowel SyndromeIBS –D + A and has concluded that a smaller trial could achieve the objectives of the trial.As the Phase 2b trial is not going to be a registration /pivotal trial, the objectives that must be achieved in order to progress into a
